                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

    UNITED STATES OF AMERICA,                        )
                                                     )
              Plaintiff/Respondent,                  )    Criminal Action No. 5: 14-045-DCR
                                                     )                    and
    V.                                               )     Civil Action No. 5: 16-347-DCR
                                                     )
    NORSHAWN MICHAEL DUPLESSIS,                      )              JUDGMENT
                                                     )
              Defendant/Movant.                      )

                                        *** *** *** ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Plaintiff/Respondent United States with respect

to all issues raised by Defendant/Movant Norshawn Duplessis in this proceeding under 28

U.S.C. § 2255.

         2.       The defendant’s collateral proceeding is DISMISSED and STRICKEN from

the Court’s docket.

         3.       A Certificate of Appealability shall not issue.

         4.       This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.




                                                 -1-
 
    Dated: December 10, 2018.




 




                                -2-
 
